Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 3/18/2022.
Claims 1-30 and 32-34 are presented for examination.

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (2010/0100415) hereinafter Plummer in view of Bentley et al. (2016/0065655 hereinafter Bentley)
	With respect to claims 1, 11, 17, 27, 33-34, Plummer teaches methods and systems for dynamic digital ad configuration (Abstract).
	Providing a publisher-specific tag for placement in a publisher’s digital ad server as an ad creative (In operation 502, the publisher serves a tag code, embedded within a web page);
	Receiving a request at a host server for a site-specific Ad tag from the publisher’s specific tag, the requesting publisher-specific tag loaded in place of an ad creative for an ad slot on a web page of the publisher (In operation 504, the client browser executes the tag and sends a request to the management server. In one embodiment, the system of FIG. 2 is used to send the request to the management system);
	Delivering the site-specific ad tag from the host server to the web page of the publisher in response to the request, the site specific ad tag including pre-defined custom configuration settings for ad creatives appearing on web pages on the publisher website and wherein a request for an ad creative for the ad slot is received from the site-specific ad tag at a location providing ad creatives, the request for the ad creative based on the configuration settings and one or more targeting parameters dynamically identified by the site-specific ad tag ( The management server parses the parameters in operation 506);
	Wherein a first ad creative is transmitted to the requesting site-specific ad tag for display on the web page of the publisher response to the request and wherein ad creative is transmitted to the requesting site-specific ad tag for display on the web page of the publisher in response to the request (If an ad is being served, then the ad is served in operation 514).
	With respect to the ad tag being configured to request data from one or more external sources and to form a request for an ad creative for the ad slot based on data received from the one or more external sources. Plummer teaches web site ad specific tag for requesting ads/ad creative.  Plummer is silent as to requesting the data from an external source in order to form an ad slot.  Bentley teaches on bottom of paragraph 0188  “in another example, the read request may target published data from specific data sources, and the read request may include specific data source identifiers that correspond to published data that the remote…desires to receive”, and on paragraph 0202 “ the method 2100 may include, in response to receiving published data from a data source via a subscription, storing the published data in the data slot corresponding to the subscription. In other implementations, the subscription buffer may include a plurality of data slots corresponding to each subscription, and a plurality of instances of published data provided by a data source may be stored in the plurality of data slots”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in the ad creative of Plummer the teachings of Bentley of receiving the data from external source in order to form the ad creative of Plummer with the ad slot received from the external source of Bentley in order to allow to create the ads based on the information received from the external sources.           

	With respect to claims 2, 18 Plummer further teaches the configuration settings for the first ad creative are adjusted based on the configuration settings for the website of the publisher by the site-specific ad tag before display of the first ad creative (the publisher starts by implementing ad serving in the system of FIG. 3, changing one parameter in the tags, will quickly enable the publisher to start collecting user and ad-forecasting data).

	With respect to claims 3, 13, 19, 29 Plummer further teaches the targeting parameters are based on at least one of contextualization information and website visit metrics dynamically retrieved by the site specific ad tag (i.e. parameters relate information about the site, publisher preferences, and publisher ad requirements, as well as geographic, demographic, and content information related to the original user query. All this information is used to serve relevant ads)(paragraph 0029).

	With respect to claims 4, 14, 20, 30, Plummer further teaches the targeting parameters are based on at least one of data regarding the amount of user dwell time on a web page, the amount of time a user spent viewing an ad creative, user interaction metrics with an ad creative on the web page, user location, phone or carrier type, scroll depth, scroll speed, viewability data, likelihood to engage data, user-defined ad preferences and user interaction with previously seen ad creatives (When a user views the page, the beacon triggers a message to the Web server. Beacons are used to track user activity, including customer click patterns for a site. In one embodiment, the beacon is a 1.times.1 pixel file, but any other browser-renderable file can be used as a beacon. The user's cookie for the ad serving domain (currently yieldmanager.net) may also be created or updated)(paragraph 0028).

	With respect to claims 5-6, 12, 15-16, 21-22, 28, 32  Plummer further teaches monitoring a performance of the first ad creative with the site-specific ad tag after the first ad creative has been displayed on the web page and enforcing publisher rules for the display of ad creatives based on the monitoring (see paragraph 0028).

	 With respect to claims 7, 23 Plummer teaches creating a new ad slot with the site-specific Ad Tag in which to display the first ad creative on the web page of the publisher (i.e. Each advertisement may require specification of parameters such as size, placement, along with the product or service category of advertisement to be displayed in the ad space. Additionally, publishers wish to collect different types of information about their website, such as information on users visiting the website, how visitors use the website, ad inventory forecasting, click-through rates, etc.)(paragraph 0005).

	With respect to claims 8-10, 24-26 Plummer further teaches  wherein the first ad creative is retrieved from a programmatic advertising platform associated with an entity controlling the host server and the first ad creative is retrieved from a publisher ad server (see Figure 1).

Prior art references of record and not applied:
	Conway (2010/0324999) teaches on paragraph 0003 “The web browser may then execute this advertisement code to request advertising content from the third-party advertising server. In response, the third-party advertising server transmits one or more advertisements back to the web browser. As a result, the web browser displays both the main web page content and the advertisements within the web page”

	WO 2017/040578 A1 teaches receiving demographic data from third party data sources, the data including at least age, gender, income, presence of children, and geographic location data for a plurality of individuals; identifying demographic market sectors based on the census and demographic data, wherein each sector includes a subset of individuals having common age, gender, income, presence of children, and geographic location and includes at least a predetermined number of individuals; and identifying market spending for each demographic market sector based on a combination of the merchant and geographic location correspondences and a subset of the plurality of transaction data entries located in the respective demographic market sector.

	Article by Joanne Hinds titled “What demographic attributes do our digital footprints reveal?” teaches recent research has demonstrated that the digital traces left by individuals as they browse and interact with others online may reveal who they are and what their interests may be.
	

					Response to Arguments
Applicant argues that Plummer doesn’t teach “one or more targeting parameters being dynamically identified by the site-specific ad tag”.  The Examiner disagrees with Applicant because Plummer teaches on paragraph 0025 “ Each ad call includes criteria that the ad management platform can use to select and deliver the ad or ads for the web page. The ad call is generated automatically from the ad code embedded on the publisher page, as described below with respect to FIG. 2. The ad code is also called an ad tag” as can be seen by the teachings of Plummer above, Plummer teaches each ad call/ad code which is equivalent to the ad tag claimed, includes criteria to deliver the ads and meets the claimed limitations.  
With respect to Applicant’s arguments pertaining to “the site specific ad tag configured to request data from one or more external sources to form a request for an creative for the ad slot based on the data received from the one or more external sources”. The Examiner disagrees with Applicant because as shown above Plummer teaches “Each ad call includes criteria that the ad management platform can use to select and deliver the ad or ads for the web page. The ad call is generated automatically from the ad code embedded on the publisher page, as described below with respect to FIG. 2. The ad code is also called an ad tag” and Bentley was the reference cited for merely teaching requesting the data from external sources to form ad slot, see paragraph 0188 of Bentley for specific data source identifiers/specific ad tags that corresponds to data that the remote desires to receive/external sources,  and on paragraph 0202 “receiving published data from a data source via a subscription, storing the published data in the data slot corresponding to the subscription” form time slot (see paragraph 0202). Therefore contrary to Applicant’s arguments, the combination of Plummer and Bentley teach the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         
   

					Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688